Case 2:18-cv-01240-FMO-JEM Document 27-1 Filed 01/10/19 Page 1 of 6 Page ID #:131




    1    CENTER FOR DISABILITY ACCESS
         Ray Ballister, Jr., Esq., SBN 111282
    2    Phyl Grace, Esq., SBN 171771
    3
         Dennis Price, Esq., SBN 279082
         Mail: PO Box 262490
    4    San Diego, CA 92196-2490
         Delivery: 9845 Erma Road, Suite 300
    5    San Diego, CA 92131
    6    (858) 375-7385; (888) 422-5191 fax
         phylg@potterhandy.com
    7    Attorneys for Plaintiff
    8
    9                            UNITED STATES DISTRICT COURT
   10                           CENTRAL DISTRICT OF CALIFORNIA
   11
   12    Jose Estrada,                          Case No. 2:18-CV-01240-FMO-JEM
   13
                Plaintiff,                      Memorandum of Points and
   14                                           Authorities in Support of Plaintiff’s
         v.                                     Motion to Reopen Case
   15
         Gary A Plotkin, in individual and
   16
         representative capacity as trustees
   17    of The Plotkin Family Trust dated
         March 11, 1981;
   18    Steven J. Fishman, in individual
         and representative capacity as
   19    trustee of the Non-Exempt Q TIP
   20    Marital Trust under the Baron
         Trust of 1988;
   21    Bodega Latina Corporation, a
         Delaware Corporation; and Does
   22    1-10,
   23
                 Defendants.
   24
   25   I.     Preliminary statement
   26          This case provisionally settled on August 10, 2018. A joint notice of
   27   settlement was filed on November 27, 2018. Because of this notice, the court
   28   issued a minute order on November 28, 2018, the Court issued the Order


                                               1

        PNA: Motion to Reopen                                        2:18-CV-01240-FMO-JEM
Case 2:18-cv-01240-FMO-JEM Document 27-1 Filed 01/10/19 Page 2 of 6 Page ID #:132




    1   dismissing this action without prejudice, subject to either party reopening the
    2   action on or before January 12, 2019. For the past four months, and despite
    3
        best efforts by the Plaintiff, the Defendants have failed to consummate the
    4
        settlement. Thus, plaintiff moves this court to reopen the case and return it to
    5
        the active calendar.
    6
    7   II.    Relevant facts
    8          On August 10, 2018, the parties settled the case. 1 Specifically, in a
    9   series of phone calls and email exchanges that took place on August 10th,
   10
        and 11th of 2018, the parties agreed on the essential settlement terms, i.e.,
   11
        the scope and timing of the remedial relief and the monetary settlement
   12
        amount. 2 On August 10th, the parties filed a notice of settlement. 3 Because
   13
        of this notice, the court then issued an Order dismissing this action without
   14
   15
        prejudice, subject to either party reopening the action on or before January

   16   12, 2019. 4 As outlined in the declaration of Ms. Grace submitted with this

   17   brief, the following is the chronology of plaintiffs’ efforts to get this
   18   settlement consummated:
   19              • Within three days of the parties reaching a settlement on
   20                 essential terms, plaintiff prepared a draft settlement agreement
   21                 and it was emailed to defense counsel, Robert Francis Donohue
   22
                      at rdonohue@wfbm.com. 5
   23
   24
   25   1
          (Dec of Price), p. 2, lines 3-4.
   26   2
          (Dec of Price), p. 2, lines 5-8.
   27   3
          See Docket Entry 25.
   28
        4
          See Docket Entry 26.
        5
          Exhibit 1 (Dec of Price), p. 2, lines 9-12.

                                                 2

        PNA: Motion to Reopen                                           2:18-CV-01240-FMO-JEM
Case 2:18-cv-01240-FMO-JEM Document 27-1 Filed 01/10/19 Page 3 of 6 Page ID #:133




    1              • Not receiving any response, plaintiff followed up on the
    2                 settlement documents by email to defense counsel Robert
    3
                      Francis Donohue at rdonohue@wfbm.com. 6
    4
                   • On November 13, 2018, plaintiff sent the final version of the
    5
                      settlement agreement executed by the plaintiff by email to
    6
                      defense        counsel    Christopher   M.   McDonald      at
    7
                      cmcdonald@wfbm.com. 7
    8
    9              • On November 27, 2018, plaintiff followed up by calling defense

   10                 counsel Robert Francis Donohue at (714)634-2522. Robert
   11                 Francis Donohue told our office he was not handling payment
   12                 and to call defense counsel Christopher M. McDonald. 8
   13              • On November 27, 2018, plaintiff called defense counsel
   14                 Christopher M. McDonald at (714)634-2522 and left a
   15
                      voicemail. 9
   16
                   • On November 28, 2018, plaintiff called defense counsel
   17
                      Christopher M. McDonald at (714)634-2522 and left a
   18
                      voicemail. 10
   19
                   • On December 3, 2018, plaintiff sent an email to defense
   20
   21                 counsel Christopher M. McDonald at cmcdonald@wfbm.com.
                      11
   22
   23
   24
        6
          Exhibit 2 (Dec of Price), p. 2, lines 13-16.
   25   7
          Exhibit 3 (Dec of Price), p. 2, lines 17-20.
   26   8
          (Dec of Price), p. 2, lines 21-24.
   27   9
          (Dec of Price), p. 2, lines 25-26.
   28
        10
           (Dec of Price), p. 2, lines 27-28.
        11
           Exhibit 4 (Dec of Price), p. 3, lines 1-3.

                                                 3

        PNA: Motion to Reopen                                        2:18-CV-01240-FMO-JEM
Case 2:18-cv-01240-FMO-JEM Document 27-1 Filed 01/10/19 Page 4 of 6 Page ID #:134




    1              • On December 7, 2018, plaintiff called defense counsel
    2                 Christopher M. McDonald at (714)634-2522 and left a
    3
                      voicemail. 12
    4
                   • On December 10, 2018, plaintiff emailed defense counsel
    5
                      Christopher M. McDonald at cmcdonald@wfbm.com. 13
    6
                   • On December 13, 2018, plaintiff called defense counsel
    7
                      Christopher M. McDonald at (714)634-2522 and left a
    8
    9                 voicemail. 14

   10              • On December 17, 2018, plaintiff called defense counsel
   11                 Christopher M. McDonald at (714)634-2522 and left a
   12                 voicemail. 15
   13              • On December 27, 2018, plaintiff called defense counsel
   14                 Christopher M. McDonald at (714)634-2522 and left a
   15
                      voicemail and then sent email to defense counsel Christopher
   16
                      M. McDonald at cmcdonald@wfbm.com. 16
   17
                   • On January 8, 2019, plaintiff called defense counsel
   18
                      Christopher M. McDonald at (714)634-2522 and left a
   19
                      voicemail. 17
   20
   21              • On January 9, 2019, plaintiff sent an email to defense counsel

   22                 Christopher M. McDonald at cmcdonald@wfbm.com. 18
   23
   24
        12
           (Dec of Price), p. 3, lines 4-5.
        13
           Exhibit 5 (Dec of Price), p. 3, lines 6-8.
   25   14
           (Dec of Price), p. 3, lines 9-10.
   26   15
           (Dec of Price), p. 3, lines 11-12.
   27   16
           Exhibit 6 (Dec of Price), p. 3, lines 13-17.
   28
        17
           (Dec of Price), p. 3, lines 18-19.
        18
           Exhibit 7 (Dec of Price), p. 3, lines 20-22.

                                                 4

        PNA: Motion to Reopen                                       2:18-CV-01240-FMO-JEM
Case 2:18-cv-01240-FMO-JEM Document 27-1 Filed 01/10/19 Page 5 of 6 Page ID #:135




    1          Unable to consummate the settlement, plaintiff now moves the court
    2   for relief.
    3
    4   III.   Legal principles and argument
    5          When this court dismissed the case, subject to reopening for good
    6   cause, it was exercising its inherent power to manage its affairs “so as to
    7   achieve the orderly and expeditious disposition of cases.” 19 Consistent with
    8   this power, of course, is the fact that the court has “inherent procedural power
    9   to reconsider, rescind, or modify an interlocutory order for cause seen by it to
   10
        be sufficient.” 20 Thus, this court has the authority to set aside the dismissal
   11
        and return the case to the active calendar.
   12
               Additionally, Rule 60(b)(6) “grants federal courts broad authority to
   13
        relieve a party from a final judgment ‘upon such terms as are just’” when the
   14
   15
        parties are faced with “extraordinary circumstances.” 21 The Ninth Circuit has

   16   held that “[r]epudiation of a settlement agreement that terminated litigation

   17   pending before a court constitutes an extraordinary circumstance, and it
   18   justifies vacating the court's prior dismissal order.” 22 Although Rule 60(b)(6)
   19   does not empower a Court to enforce a settlement agreement, it does allow a
   20   Court to reopen a dismissed case. 23 A court should be liberal in granting a
   21   Rule 60(b)(6) motion where there has not yet been a ruling on the merits of
   22
   23
   24
        19
           Dietz v. Bouldin, 136 S. Ct. 1885, 1891 (2016).
        20
           City of Los Angeles, Harbor Div. v. Santa Monica Baykeeper, 254 F.3d 882,
   25
                 889 (9th Cir. 2001)
   26   21
           Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 863 (1988).
   27   22
           Keeling v. Sheet Metal Workers International Association, 937 F.2d 408, 410
   28            (9th Cir. 1991).
        23
           Lehman v. United States, 154 F.3d 1010, 1017 (9th Cir. 1998).

                                               5

        PNA: Motion to Reopen                                           2:18-CV-01240-FMO-JEM
Case 2:18-cv-01240-FMO-JEM Document 27-1 Filed 01/10/19 Page 6 of 6 Page ID #:136




    1   the case. 24 Rule 60(b)(6) is intended to be used as “an equitable remedy to
    2   prevent manifest injustice.” 25 It would be unjust to not allow Plaintiff to
    3
        reopen this case, and instead flounder with no open case and no active
    4
        settlement.
    5
               In the present case, the plaintiff acted reasonably and diligently. If the
    6
        dismissal is not set aside, Plaintiff will lose his right to seek redress from the
    7
        court, and manifest injustice will result, as he will have no recourse—not via
    8
    9   trial and not via settlement. This is a disproportionate punishment for a

   10   plaintiff who in good faith reached an agreement, filed a joint notice of
   11   settlement with the Court, and worked diligently for four months to facilitate
   12   settlement by all parties.
   13
   14   IV.    Conclusion
               The court has the authority to set aside the dismissal and return the
   15
   16   case to the active calendar and good cause has been shown here. Plaintiff

   17   respectfully requests this court grant his motion.
   18
   19   Dated: January 10, 2019                  CENTER FOR DISABILITY ACCESS
   20                                               By: /s/ Phyl Grace
   21                                               Phyl Grace
                                                    Attorney for Plaintiff
   22
   23
   24
   25
   26
   27   24
           Pena v. Seguros Comercial, S.A., 770 F.2d 811, 814 (9th Cir. 1985).
   28
        25
           United States v. Alpine Land & Reservoir Co., 984 F.2d 1047, 1049 (9th Cir.
                1993).

                                                6

        PNA: Motion to Reopen                                                2:18-CV-01240-FMO-JEM
